13 N.Y.3d 740 (2009)
In the Matter of TRANSITIONAL SERVICES OF NEW YORK FOR LONG ISLAND, INC., Respondent-Appellant,
v.
NEW YORK STATE OFFICE OF MENTAL HEALTH et al., Appellants-Respondents.
Court of Appeals of New York.
Submitted August 3, 2009.
Decided August 27, 2009.
Motion by Association for Community Living for leave to appear amicus curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.